Citation Nr: 0713907	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-35 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of a hangman's fracture of the second cervical vertebra with 
degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to November 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, which continued a rating of 30 percent for the 
residuals of a hangman's fracture of the second cervical 
vertebra with degenerative changes. 

The veteran testified before the undersigned at a February 
2007 videoconference hearing from the RO in St. Louis, 
Missouri.  A transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

On review of the record, the Board finds that the claim must 
be remanded. 

The veteran testified before the undersigned that he began 
receiving disability benefits from the Social Security 
Administration approximately three years ago.  The U.S. Court 
of Appeals for Veterans Claims has held that, where VA has 
notice that the veteran is receiving disability benefits from 
the Social Security Administration (SSA), and that records 
from that agency may be relevant, VA has a duty to acquire a 
copy of the decision granting Social Security disability 
benefits, and the supporting medical documents on which the 
decision was based.  See Hayes v. Brown, 9 Vet. App. 67 
(1996).  Furthermore, the VCAA emphasizes the need for VA to 
obtain records from other government agencies. See 38 
U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  The RO should 
request copies of the veteran's SSA medical records and any 
determination of benefits made by SSA.

Additionally, the Board observes that the veteran has been 
receiving treatment from the John Cochrane VA Medical Center 
on an ongoing basis. The records on file reflect treatment 
only through April 2004.  To correctly assess the veteran's 
current disability, all records of treatment from April 2004 
to the present must be considered.  Therefore, those records 
must be obtained for the file.

The veteran's last VA examination on this claim was in April 
2003.  The veteran had a March 2004 VA examination on a claim 
for sleep apnea and narcolepsy which also provided an 
evaluation of the veteran's cervical spine disorder.  As this 
case must be remanded for SSA records, the Board takes this 
opportunity to have an additional VA examination on the claim 
to ensure a complete record.  The examination must include 
both orthopedic and neurological evaluations of the veteran's 
cervical spine disorder.  

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain from the Social 
Security Administration (SSA) records 
pertinent to the veteran's claim for 
Social Security disability benefits, 
including medical records relied upon 
concerning that claim. All efforts to 
obtain these records should be fully 
documented, and SSA should provide a 
negative response if records are not 
available.

2. Obtain the veteran's medical records 
from the John Cochrane VA Medical Center 
for treatment concerning the cervical 
spine from April 2004 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.



3. After obtaining the VA and SSA records, 
to the extent available, schedule the 
veteran for a VA examination to determine 
the current severity of his cervical spine 
disability.  Sufficient evaluations should 
be scheduled to evaluate the veteran's 
orthopedic and neurological 
symptomatology.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected cervical spine 
disabilities with a full description of 
the effect of the disabilities upon his 
ordinary activities.  The examiner should 
fully describe any weakened movement, 
excess fatigability, and incoordination 
present.

4. Then, after ensuring the VA examination 
report is complete and that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), have been 
completed, the AMC should readjudicate the 
claim on the merits. If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



